Citation Nr: 1242118	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  03-34 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder to include a dysthymic disorder, secondary to service-connected disabilities.
 
2.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain with degenerative joint disease. 
 
3.  What evaluation is warranted for coronary artery disease and hypertensive heart disease for the period from September 30, 2003 to February 22, 2012?
 
4.  What evaluation is warranted for coronary artery disease and hypertensive heart disease for the period from February 22, 2012?
 
5.  What evaluation is warranted for diabetes mellitus type II from May 8, 2001?
 
6.  What evaluation is warranted for bilateral non-proliferative diabetic retinopathy from May 8, 2001?
 
7.  What evaluation is warranted for peripheral neuropathy of the right lower extremity from May 8, 2001?
 
8.  What evaluation is warranted for peripheral neuropathy of the left lower extremity from May 8, 2001?
 
9.  What evaluation is warranted for peripheral neuropathy of the right upper extremity from May 8, 2001 to March 19, 2012?
 
10.  What evaluation is warranted for peripheral neuropathy of the right upper extremity from March 20, 2012?
 
11.  What evaluation is warranted for peripheral neuropathy of the left upper extremity from May 8, 2001 to March 19, 2012?
 
12.  What evaluation is warranted for peripheral neuropathy of the left upper extremity from March 20, 2012?
 
13.  What evaluation is warranted for erectile dysfunction from May 8, 2001?
 
14.  What evaluation is warranted for hypertension from May 8, 2001 to September 29, 2003?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
G. Jackson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January to May 1967 and from May 1968 to June 1969. 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2002, February 2003, and August 2004 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In June 2007, the Board denied entitlement to service connection for a dysthymic disorder, secondary to service-connected disabilities; and entitlement to a rating in excess of 10 percent for coronary artery disease between May 8, 2001 and September 29, 2003.  The Board remanded the issues of entitlement to increased ratings for a lumbosacral strain, diabetes mellitus, peripheral neuropathy of each limb, hypertension, bilateral non-proliferative diabetic retinopathy, erectile dysfunction, and entitlement to an increased rating for coronary artery disease from September 30, 2003.  The appellant appealed.
 
In January 2010, the United States Court of Appeals for Veterans Claims (Court)  affirmed the Board's denial of entitlement to an increased rating for coronary artery disease from May 8, 2001, to September 29, 2003, vacated the Board's denial of entitlement to service connection for a dysthymic disorder secondary to service connected disorders, and held that it did not have jurisdiction to review any other appeal concerning any issue which had been remanded by the Board in June 2007.
 
In September 2010, the Board remanded the claims on appeal for further development.  

In a May 2012 rating decision the RO granted separate 20 percent evaluations for peripheral neuropathy of the right and left upper extremities effective March 20, 2012.  In a June 2012 rating decision the RO granted a 60 percent evaluation for coronary artery disease effective February 22, 2012.
 
The record raises the issue of entitlement to special monthly compensation for the loss of use of a creative organ.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  
 
The issue of service connection for an acquired psychiatric disorder, to include secondary to service-connected disabilities, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  At no time during the appellate term has the appellant's lumbosacral stain with degenerative joint disease been productive of severe symptomatology with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.
 
2.  Since September 26, 2003, the appellant's lumbosacral strain with degenerative joint disease has not been manifested by forward thoracolumbar flexion to 30 degrees or less; or, by favorable ankylosis of the entire thoracolumbar spine.
 
3.  For the period from September 30, 2003 to February 22, 2012, coronary artery and hypertensive heart disease was not productive of more than one episode of acute congestive heart failure in any 12 month period.
 
4.  For the period from September 30, 2003 to February 22, 2012, coronary artery and hypertensive heart disease was not manifested by a workload greater than 3 METs but not greater than 5 METs with resulting dyspnea, fatigue, angina, dizziness, or syncope.

5.  For the period from September 30, 2003 to February 22, 2012, coronary artery and hypertensive heart disease was not manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  
 
6.  Since February 22, 2012, coronary artery disease and hypertensive heart disease has not been not productive of chronic congestive heart failure, or evidence showing that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; by left ventricular dysfunction with an ejection fraction of less than 30 percent.
 
7.  Since May 8, 2001, diabetes mellitus type 2 has not required insulin, restricted diet and a regulation of activities.
 
8.  Since May 8, 2001, bilateral non-proliferative diabetic retinopathy has not been productive of an incapacitating episode, i.e., a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider, having a total duration of at least 1 week but less than 2 weeks during any 12 month term.
 
9.  Since May 8, 2001, bilateral non-proliferative diabetic retinopathy has been productive of corrected visual acuity of 20/40 or better in each eye.
 
10.  Since May 8, 2001, peripheral neuropathy of the right and left lower extremities has been manifested by moderate incomplete paralysis of the sciatic nerve in each extremity.
 
11.  For the period from May 8, 2001 to March 19, 2012, peripheral neuropathy of the right and left upper extremities was manifested by mild incomplete paralysis of the radial nerve in each extremity.
 
12.  Since March 20, 2012, peripheral neuropathy of the right and left upper extremities has not been manifested by moderate incomplete paralysis of the radial nerve in either extremity.
 
13.  Since May 8, 2001, erectile dysfunction has been manifested by loss of erectile power, but not by evidence of a penile deformity.
 
14.  For the period from May 8, 2001 to September 29, 2003, hypertension was not manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.
 
 
CONCLUSIONS OF LAW
 
1.  At no time during the appellate term did the Veteran's lumbosacral stain with degenerative joint disease meet the criteria for an evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).
 
2.  For the period from September 30, 2003 to February 21, 2012, the Veteran's coronary artery and hypertensive heart disease did not meet the criteria for an evaluation in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Codes 7005, 7007 (2012).

3.  Since February 22, 2012, the Veteran's coronary artery disease and hypertensive heart disease has not met the criteria for an evaluation in excess of 60 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Codes 7005, 7007.
 
4.  Since May 8, 2001, the Veteran's diabetes mellitus type 2 has not met the criteria for an evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2012).
 
5.  Since May 8, 2001, the Veteran's bilateral non-proliferative diabetic retinopathy has not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.79, Diagnostic Code 6006 (2012).
 
6.  Since May 8, 2001, the Veteran's right lower extremity peripheral neuropathy has met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2012).
 
7.  Since May 8, 2001, the Veteran's peripheral neuropathy of the left lower extremity has met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520.
 
8.  For the period from May 8, 2001 to March 19, 2012, the Veteran's peripheral neuropathy of the right upper extremity met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8614 (2012).
 
9.  For the period from May 8, 2001 to March 19, 2012, the Veteran's peripheral neuropathy of the left upper extremity met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8614.
 
10.  Since March 20, 2012, the Veteran's peripheral neuropathy of the right upper extremity has not met the criteria for an evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8614.
 
11.  Since March 20, 2012, the Veteran's peripheral neuropathy of the left upper extremity has not met the criteria for an evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8614.
 
12.  Since May 8, 2001, the Veteran's erectile dysfunction has not met the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2011).
 
13.  For the period from May 8, 2001 to September 29, 2003, the Veteran's hypertension did not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Codes 7101 (2012).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA most recently notified the Veteran in September 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in June 2012.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Specific to these claims of entitlement to higher evaluations, as service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1 , 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7
 
In Fenderson v. West, 12 Vet. App. 119   (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation is disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Lumbosacral Strain with Degenerative Joint Disease
 
During the pendency of this appeal, the rating criteria for evaluating a lumbar spine disability were revised effective September 26, 2003.  See 38 C.F.R. Appendix A to Part 4 - Table of Amendments and Effective Dates since 1946 (2011).
 
Since this claim was initiated prior to the regulatory amendment, the Board will evaluate the Veteran's lumbar disability under both the former and the revised criteria.  In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; and (2) whether an increased rating is warranted under the "new" criteria at any time on or after September 26, 2003.  

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change.  The Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 34531 (2000); 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.
 
Under the rating criteria in effect prior to September 26, 2003, a moderate limitation of lumbar motion warranted a 20 percent rating, and a severe limitation of lumbar motion warranted a 40 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5292 (2003).
 
Under the rating criteria in effect prior to September 26, 2003, in order to receive a 40 percent rating for a lumbosacral strain with degenerative joint  disease, the evidence must show that the disability was productive of severe symptomatology with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code, 5295 (2002).
 
VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011) provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Significantly, under the revised rating criteria, the general rating formula for back disorders is controlling.  It is axiomatic that VA must follow its own regulations.  Browder v. Derwinski, 1 Vet. App. 204, 205 (1991).  While 38 C.F.R. §§ 4.40, 4.45 address pain in general, the specific provisions of 38 C.F.R. § 4.71a address how pain is to be rated when evaluating the nature and extent of back disorders.  As the canon of interpretation provides that the more specific trumps the general, Zimick v. West, 11 Vet. App. 45, 51 (1998); Kowalski v. Nicholson, 19 Vet. App. 171   (2005), it follows that the specific provisions of 38 C.F.R. § 4.71a regarding back pain control in claims of entitlement to an increased rating for a back disorder.
 
The pertinent evidence of record includes private and VA treatment records and the reports of October 2002, and March 2012 VA examination.
 
The October 2002 report of VA spine examination reflects the Veteran's report that his back pain was exacerbated by lifting or other motion.  The Veteran reported that his back pain progressed as the day wore on.  He complained that his pain radiated down his legs laterally and posteriorly.  He indicated that he could not bend forward or twist, and that if his pain was very severe, he had to rest in bed for a day.  He stated that motion of any kind exacerbated the back pain but rest did help the pain.
 
Range of motion findings showed extension to 10 degrees, flexion to 50 degrees and rotation to 30 degrees bilaterally.  Twisting at the lumbosacral spine was opined to be very abnormal and movement occurred at the hips only.  There was spasm of the lumbosacral paravertebral musculature.  Lumbosacral X-rays showed mild degenerative changes with degenerative disc disease at L5-S1 intervertebral space, and minimal left convex rotoscoliosis of the lumbar spine.
 
The March 2012 report of VA examination reflects that the Veteran demonstrated forward flexion to 90 degrees or greater; extension to 25 degrees; lateral flexion to 30 degrees or greater (bilaterally); and rotation to 30 degrees or greater (bilaterally) with pain throughout all ranges of motion.  In each plane of movement pain began at 0 degrees.  The appellant did not demonstrate an additional limitation of motion following repetitive testing.  He did not demonstrate guarding or thoracolumbar muscle spasm, radicular pain or any other signs or symptoms due to radiculopathy or any other neurologic abnormalities or findings related to the thoracolumbar spine disability.  The Veteran did show evidence of weakness, excess fatigability and incoordination on use.  He did not have a thoracolumbar intervertebral disc syndrome.
 
A review of this evidence does not show that the Veteran had a severe lumbosacral strain; forward flexion of the thoracoloumbar spine 30 degrees or less.  At no time was favorable ankylosis of the entire thoracolumbar spine shown.  While the October 2002 x-ray report shows that the Veteran has degenerative disc disease at L5-S1, the March 2012 VA examination report concludes that the Veteran does not have intervertebral disc syndrome.  Regardless, the evidence does not show that the Veteran has suffered incapacitating episodes, as that term is defined by VA regulation. i.e., physician prescribed bed rest, having a total duration of at least 4 weeks but less than 6 weeks during any 12 month term during the appellate period, or; that he has had pronounced symptoms of an intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc with little intermittent relief.  Further, while the March 2012 examination revealed evidence of painful motion, weakness, excess fatigability, and incoordination on use; the fact remains that with flexion demonstrated to 90 degrees, these impairments did not cause a limitation of lumbar motion coming anywhere close to the level needed to support the assignment of a 40 percent rating.  Hence, entitlement to a rating in excess of 20 percent is denied. 
 
Coronary Artery Disease and Hypertensive Heart Disease
 
In order to receive a 60 percent rating for coronary artery disease and hypertensive heart disease for the period from September 30, 2003 to February 22, 2012, the evidence must show that the disability is or was productive of either 1) more than one episode of acute congestive heart failure in any 12 month period during the appellate term; 2) a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; 3) left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005, 7007.
 
The pertinent evidence of record includes private and VA treatment records.  These records simply do not show evidence of more than one episode of acute congestive heart failure in any 12 month term during the appellate period, or; that a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.   Indeed, a September 2003 private treatment record reflects left ventricular ejection fraction of 60 percent.  No other medical record shows evidence to the contrary.  In short, for the period from September 30, 2003 to February 22, 2012, none of the requisite findings to justify award of an increased rating are shown.  Hence, entitlement to a rating in excess of 30 percent is denied.  
 
In order to receive a 100 percent rating for coronary artery disease and hypertensive heart disease at any time since February 22, 2012, the evidence must show that the disability is productive of chronic congestive heart failure, or; evidence that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4. 4.104, Diagnostic Code 7005, 7007.
 
The pertinent evidence of record includes the February 2012 VA examination report and a June 2012 physician clarifying statement.  These records preponderate against finding that the Veteran's heart disability is productive of chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  In the February 2012 examination report, the Veteran indicated that he usually could still cut the grass.  The Veteran did not have congestive heart failure.  The Veteran reported dyspnea and fatigue.  The examiner indicated that the Veteran's estimated workload was between 1-3 METs, which was consistent with activities such as eating, dressing, taking a shower, slow walking (two miles an hour) for 1-2 blocks.  The Veteran was scheduled for an echocardiogram.
 
Significantly, in a June 2012 clarifying statement, a reviewing physician reported that a March 2012 echocardiogram showed a left ventricular ejection fraction of 55 percent.  The reviewing physician noted the February 2012 statement that the Veteran's estimated workload was between 1-3 METs, however, the physician opined  that based on the Veteran's statements that he could cut the grass, it was reasonable to instead estimate his workload between 3-5 METs, which was consistent with activities such as light yard work (weeding), mowing yard (power mower) and brisk walking (four miles an hour).   The June 2012 reviewing physician noted also that the appellant's ability to work was also impaired by arthritis, fibromyalgia and chronic fatigue.
 
Thus, while the February 2012 report of VA examination indicated that the Veteran's estimated workload was between 1-3 METS, a June 2012 physician clarified found that given the Veteran's own report of being able to mow his lawn, and given other disorders, it was more reasonable to estimate his workload due to his cardiovascular impairment was 3-5 METs.  Additionally there was no evidence of congestive heart failure and the March 2012 echocardiogram reflected left ventricular ejection fraction of 55 percent.  As the most probative evidence preponderates against finding chronic congestive heart failure, or; workload of 3 METs or less due to coronary artery disease resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, entitlement to a rating in excess of 60 percent is denied.
 
Diabetes Mellitus
 
In order to receive a 40 percent rating for type II diabetes mellitus at any time since May 8, 2001, the evidence must show that the disability requires insulin, restricted diet and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The pertinent evidence of record includes private and VA treatment records and the reports of October 2002, February 2003 and March 2012 VA examination.  The October 2002 VA spine examination report reflects that the Veteran's diabetes was controlled by oral hypoglycemic medication and a restricted diet.  A February 2003 VA heart examination report reflects that the Veteran's diabetes was then controlled by oral hypoglycemic medication.  A March 2012 VA examination report reflects that the Veteran's diabetes is controlled by oral hypoglycemic medication and restricted diet.  Moreover, the examiner specifically noted that the Veteran's diabetes did not require regulation of his activities in order to manage his diabetes.  Thus, at no time during the appellate term has competent evidence been presented showing that the appellant's diabetes requires that he regulate his activities.  That is, there is no evidence showing that it is medically necessary for the appellant, because of his diabetes, to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet.App. 360, 361 (2007).  
 
Without competent evidence showing that the Veteran's diabetes medically requires that he regulate his activities for control, entitlement to a rating in excess of 20 percent is denied.
 
Diabetic Retinopathy
 
In order to receive a compensable rating for bilateral non proliferative diabetic retinopathy at any time since May 8, 2001, the evidence must show that the disability has been productive of an incapacitating episode having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.79, Diagnostic Code 6006.  A note to this Diagnostic Code defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id.

Diabetic retinopathy is also evaluated by considering any impairment of central visual acuity.  In this regard if vision in both eyes is 20/40 or better a noncompensable rating is assigned.  38 C.F.R. § 4.79.  

The pertinent evidence includes private and VA treatment records and the reports of October 2002 and March 2012 VA examinations.  The October 2002 report of VA spine examination reflects that the Veteran had minimal bilateral non proliferative diabetic retinopathy.  The March 2012 report of VA eye examination reflects that the Veteran's diabetic retinopathy was very early and mild, and that it did not affect vision.  Physical examination revealed 20/40 vision in each eye or better.  There is no competent evidence that diabetic retinopathy has caused the appellant to be prescribed bed rest by any health care provider.  

Accordingly, as there is no evidence of any incapacitating episodes attributable to the diabetic retinopathy, entitlement to a compensable rating is denied.  
 
Peripheral Neuropathy of the Lower Extremities
 
In order to receive ratings in excess of 10 percent for peripheral neuropathy of the lower extremities at any time since May 8, 2001, the evidence must show that the disability caused moderate incomplete sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The pertinent evidence of record includes private and VA treatment records and the reports of October 2002, February 2003 and March 2012 VA examination.  The October 2002 report of VA spine examination reflects the Veteran's complaint of worsening numbness in his feet and legs.  The pertinent diagnosis was diabetic neuropathy.
 
A February 2003 VA examination report confirmed that the Veteran had diabetic neuropathy.  The March 2012 report of VA examination reflects the Veteran's complaint of mild paresthesias and/or dysesthesias and mild numbness of the right and left lower extremities.  The examiner indicated that, however, that the Veteran had moderate incomplete paralysis of both the right and left sciatic nerve.  There was no evidence of muscle atrophy, and lower extremity muscle strength was 5/5.  Deep tendon reflexes were 2+ at each knee, but 0 at each ankle.
 
Given the Veteran's consistent complaints, and the March 2012 VA examiner's findings of moderate incomplete paralysis of the sciatic nerves, the Board resolves reasonable doubt in the Veteran's favor and finds that separate 20 percent ratings are warranted for peripheral neuropathy of the right and left lower extremities effective from May 8, 2001.  
 
In considering entitlement to an evaluation in excess of 20 percent for each lower extremity the evidence reveals no suggestion that peripheral neuropathy in either lower extremity is moderately severe.  Indeed, as noted muscle strength was 5/5, and there is no evidence of lower extremity atrophy.  As such, entitlement to a rating in excess of 20 percent for either lower extremity is denied.  
 
Peripheral Neuropathy of the Upper Extremities
 
In order to receive compensable ratings for peripheral neuropathy of the upper extremities for the period from May 8, 2001 to March 20, 2012, the evidence must show that the disability is of a mild degree of severity.  38 C.F.R. § 4.124a, Diagnostic Code 8614.  The pertinent evidence of record includes private and VA treatment records and the reports of October 2002, February 2003 and March 2012 VA examination.  The October 2002 report of VA spine examination reflects the Veteran's complaint of some numbness in his hands.  The pertinent diagnosis was diabetic neuropathy.
 
The February 2003 VA examination confirmed that the Veteran had diabetic neuropathy.  The March 2012 report of VA examination notes complaints of mild paresthesias and/or dysesthesias, and mild numbness of both upper extremities.  The examiner indicated that the Veteran had mild incomplete paralysis of the radial nerve.  There was mild upper extremity numbness, but no objective evidence of constant upper extremity pain.  Upper extremity muscle strength was 5/5, and upper extremity deep tendon reflexes were 2+.  Sensory study revealed normal findings in each upper extremity.
 
Given the Veteran's consistent complaints and the March 2012 report of VA examination in which the examiner found mild peripheral neuropathy of the upper extremities the Board resolves reasonable doubt in the appellant's favor and finds that separate 20 percent ratings are warranted for peripheral neuropathy of each upper extremity effective from May 8, 2001.  There is, however, no competent and probative evidence that the peripheral neuropathy of either upper extremity is moderate in degree.  As noted above, upper extremity muscle strength was 5/5, upper extremity deep tendon reflexes were 2+, and sensory study revealed normal findings in each upper extremity.  Without such evidence entitlement to a rating in excess of 20 percent at any time prior to or since March 20, 2012 is denied.  
 
Erectile Dysfunction
 
In order to receive a compensable rating for erectile dysfunction at any time since May 8, 2001, the evidence must show evidence of a penile deformity with a loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The pertinent evidence of record includes private and VA treatment records and the reports of October 2002 and March 2012 VA examination.  The October 2002 report of VA spine examination reflects the Veteran's complaint that while he could not have an erection; vaginal penetration was impossible.  The pertinent diagnosis was erectile dysfunction.  In the March 2012 report of VA examination the examiner indicated that the Veteran was unable to achieve erection (with or without medication).  Significantly, while a loss of erectile power has been shown since May 2001, at no time has evidence of a penile deformity been shown.  Without evidence of a deformed penis, a compensable evaluation is not in order.  The claim is denied.

Hypertension
 
In order to receive a rating in excess of 10 percent for hypertension for the period from May 8, 2001 to September 29, 2003, the evidence must show that the disability was manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The pertinent evidence of record includes private and VA treatment records and the reports of October 2002 and February 2003 VA examination.  The October 2002 report of VA spine examination shows blood pressure readings of 140/90, 150/90 and 150/90.   The February 2003 report of VA heart examination shows blood pressure reading of 140/80.  Outpatient treatment records also do not show that diastolic pressure was predominately 110 or more, or a systolic pressure that predominately was 200 or more.  As such, entitlement to a rating in excess of 10 percent is denied.   Id.
 
All Increased Rating Claims
 
The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to any of the disabilities addressed herein.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  The rating criteria reasonably describe the Veteran's disabilities levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Finally, in reaching these decisions the Board has considered and applied the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER
 
Entitlement to an evaluation in excess of 20 percent for a lumbosacral strain with degenerative joint disease is denied. 

Entitlement to an evaluation in excess of 30 percent for coronary artery disease and hypertensive heart disease for the period from September 30, 2003 to February 22, 2012 is denied.

Entitlement to an evaluation in excess of 60 percent for coronary artery disease and hypertensive heart disease since February 22, 2012 is denied.
 
Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II from May 8, 2001 is denied.
 
Entitlement to a compensable evaluation for bilateral non-proliferative diabetic retinopathy from May 8, 2001 is denied.
 
Entitlement to a 20 percent evaluation for peripheral neuropathy of the right lower extremity is granted from May 8, 2001, subject to the legal authority governing the payment of VA compensation.
 
Entitlement to a 20 percent evaluation for peripheral neuropathy of the left lower extremity is granted from May 8, 2001, subject to the legal authority governing the payment of VA compensation.
 
Entitlement to a 20 percent evaluation for peripheral neuropathy of the right upper extremity is granted for the period from May 8, 2001 through March 20, 2012, subject to the legal authority governing the payment of VA compensation.
 
Entitlement to a 20 percent evaluation for peripheral neuropathy of the left upper extremity is granted for the period from May 8, 2001 through March 20, 2012, subject to the legal authority governing the payment of VA compensation.
 
Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.
 
Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.
 
Entitlement to a compensable evaluation for erectile dysfunction is from May 8, 2001 is denied.
 
Entitlement to an evaluation in excess of 10 percent for hypertension for the period from May 8, 2001 to September 29, 2003 is denied.
 
 
REMAND
 
With respect to the claim of entitlement to service connection for an acquired psychiatric disorder the Court in January 2010 held that the Board's reliance on April and August 2004 VA examinations was erroneous because neither examination was adequate for adjudication purposes.  Accordingly, in September 2010 the Board remanded the claim for entitlement to service connection for a dysthymic disorder, secondary to service-connected disabilities for further development.  
 
Under 38 C.F.R. § 3.310(a) (2012), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (see 38 C.F.R. § 3.310(b)).
 
The Veteran was afforded a VA examination to address the etiology of his claimed psychiatric disorder.  In the September 2010 VA examination report, the psychologist concluded that there was no direct physiological causal relationship between the Veteran's service-connected medical conditions and depression; and there was no medical, psychiatric or research literature which supported the contention that his service-connected medical conditions caused depression.  The psychologist thus opined that the Veteran's dysthymic disorder was not caused or aggravated by the Veteran's multiple service-connected disabilities.  

Despite clearly indicating that the Veteran's service-connected disabilities did not cause the Veteran's psychiatric disorder, in the  September 2010 report of VA examination, the psychologist failed to adequately address whether any acquired psychiatric disorder is permanently aggravated by any individual, or a combination of some or all, of the appellant's service-connected disabilities.   Thus, an addendum opinion that addresses this matter must be obtained.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should contact the Veteran and request that he identify the name, address, and approximate (beginning and ending) dates of all VA and non-VA health care providers who have treated him for any psychiatric disorder since September 2010.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After associating with the record all evidence obtained in connection with the above development to the extent possible, the RO should arrange for the psychologist who conducted the September 2010 examination, or another equally qualified examiner, to prepare an addendum opinion.  The Veteran's claims folder and all pertinent records from Virtual VA must be made available for the examiner's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  Based on a review of the claims folder, to specifically include the September 2010 VA examination report, the examiner is to address the following: 
 
For each psychiatric disorder diagnosed in the September 2010 examination report, address whether the disorder is aggravated, i.e., worsened beyond its natural progression, by any individual service connected disorder, or the combined impact of all service connected disorders.  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.  
 
If the examiner cannot offer an opinion that fact must be noted and an explanation provided why the opinion cannot be provided.  If the opinion cannot be offered without further examination, then further examination must be provided.
 
3.  If further examination is necessary, the Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the RO should review any report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  
 
5.  Thereafter, following any other appropriate development, to include supplemental notice under the VCAA as needed, the RO should readjudicate the appealed issue.  If any determination remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decisions.  They should then be afforded an applicable time to respond.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


